JUDGMENT ORDER

GOLDBERG, Senior Judge:
Upon consideration of the Revised Determination on Remand (“Remand Results”) filed by the United States Department of Labor (the “Department”) pursuant to the Court’s order granting the Department’s motion for voluntary remand, upon Plaintiffs’ letter to the Court of June 21, 2005 stating that they are satisfied with the Remand Results, upon all other papers filed herein, and upon due deliberation, it is hereby
ORDERED that the Remand Results are sustained in all respects; and it is further
ORDERED that this action is dismissed.
SO ORDERED.